Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance


Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims are eligible under 35 USC 101 because they recite a combination of additional elements including a database and a computer or server that executes specific Instructions to Implement a referral matcher coupled to the database and a referral tracking coupled to the referral link. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract Idea).
With regard to the previous rejection under 35 USC 103, none of the prior art, neither singularly nor in combination show: “generate a referral link after said at least one match is identified, wherein said referral link comprises an embedded referral tracking code, and Page 2 of 8Appl. No. 16/984,306 Amdt. dated 10/29/2021 Reply to Non-Final Office Action of 8/2/2021 a link configured to lead to one or more of a site associated with said at least one match, and an intermediate server that redirects to said site” or “a referral tracker coupled to said referral link, wherein said referral tracker is configured to track usage of said referral link by one or more second users; attribute to said first user an action taken at said site by said one or more second users associated with said usage of said referral link; and, record a transaction associated with said action”
After an exhaustive search, the only pertinent reference that the Examiner can consider is the prior art reference of Boss (2016/0283951) that discloses receiving unique identifier information and activity information for a user that referred a social media link to one or more other users. The approach further includes generating a reference identifier for the referrer of the social media link to the one or more other users. The approach further includes embedding the generated reference identifier into the social media link. The generated reference identifier includes a concatenation of the unique identifier information, the activity information, and information pertaining to referrals of the social media link prior to the referrer to the “generate a referral link after said at least one match is identified, wherein said referral link comprises an embedded referral tracking code, and Page 2 of 8Appl. No. 16/984,306 Amdt. dated 10/29/2021 Reply to Non-Final Office Action of 8/2/2021 a link configured to lead to one or more of a site associated with said at least one match, and an intermediate server that redirects to said site” or “a referral tracker coupled to said referral link, wherein said referral tracker is configured to track usage of said referral link by one or more second users; attribute to said first user an action taken at said site by said one or more second users associated with said usage of said referral link; and, record a transaction associated with said action”
Lastly, an exhaustive non patent literature search was conducted and found: “Studying and Implementation of Embedded System’s Code Replacement Technique” by Xiaoxing Gao and Xueyong LI, Xu Han (IEEE 2008) teaches a code replacement technique but does not teach “generate a referral link after said at least one match is identified, wherein said referral link comprises an embedded referral tracking code, and Page 2 of 8Appl. No. 16/984,306 Amdt. dated 10/29/2021 Reply to Non-Final Office Action of 8/2/2021 a link configured to lead to one or more of a site associated with said at least one match, and an intermediate server that redirects to said site” or “a referral tracker coupled to said referral link, wherein said referral tracker is configured to track usage of said referral link by one or more second users; attribute to said first user an action taken at said site by said one or more second users associated with said usage of said referral link; and, record a transaction associated with said action”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681